            Case 2:20-cv-02556-DB Document 14 Filed 08/17/21 Page 1 of 9


 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARK ANTHONY BROWN,                                    No. 2:20-cv-2556 DB P
12                            Plaintiff,
13                v.                                         ORDER
14    F. RODRIGUEZ, et al.,
15                            Defendants.
16

17               Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff claims that defendants violated his right to free exercise of religion and

19   to be free from cruel and unusual punishment. Presently before the court is plaintiff’s amended

20   complaint for screening. (ECF No. 12.) For the reasons set forth below, the court will give

21   plaintiff the option to proceed with the complaint as screened or file an amended complaint .

22                                                  SCREENING

23          I.         Legal Standards

24               The court is required to screen complaints brought by prisoners seeking relief against a

25   governmental entity or an officer or employee of a governmental entity. See 28 U.S.C. §

26   1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims

27   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

28   ////
                                                             1
        Case 2:20-cv-02556-DB Document 14 Filed 08/17/21 Page 2 of 9


 1   granted, or that seek monetary relief from a defendant who is immune from such relief. See 28
 2   U.S.C. § 1915A(b)(1) & (2).
 3          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
 4   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
 5   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an
 6   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,
 7   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully
 8   pleaded, has an arguable legal and factual basis. See Franklin, 745 F.2d at 1227.
 9   Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain
10   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the
11   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell
12   AtlanticCorp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47
13   (1957)).
14          However, in order to survive dismissal for failure to state a claim a complaint must
15   contain more than “a formulaic recitation of the elements of a cause of action;” it must contain
16   factual allegations sufficient “to raise a right to relief above the speculative level.” Bell Atlantic,
17   550 U.S. at 555. In reviewing a complaint under this standard, the court must accept as true the
18   allegations of the complaint in question, Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S.
19   738, 740 (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all
20   doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).
21          The Civil Rights Act under which this action was filed provides as follows:
22                  Every person who, under color of [state law] . . . subjects, or causes
                    to be subjected, any citizen of the United States . . . to the deprivation
23                  of any rights, privileges, or immunities secured by the Constitution .
                    . . shall be liable to the party injured in an action at law, suit in equity,
24                  or other proper proceeding for redress.
25   42 U.S.C. § 1983. Here, the defendants must act under color of federal law. Bivens, 403 U.S. at
26   389. The statute requires that there be an actual connection or link between the
27   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See
28   Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362
                                                      2
            Case 2:20-cv-02556-DB Document 14 Filed 08/17/21 Page 3 of 9


 1   (1976). “A person ‘subjects’ another to the deprivation of a constitutional right, within the
 2   meaning of § 1983, if he does an affirmative act, participates in another's affirmative acts or
 3   omits to perform an act which he is legally required to do that causes the deprivation of which
 4   complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).
 5                Moreover, supervisory personnel are generally not liable under § 1983 for the actions of
 6   their employees under a theory of respondeat superior and, therefore, when a named defendant
 7   holds a supervisorial position, the causal link between him and the claimed constitutional
 8   violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979);
 9   Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). Vague and conclusory allegations
10   concerning the involvement of official personnel in civil rights violations are not sufficient. See
11   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).
12          II.      Allegations in the Complaint
13                Plaintiff states the events giving rise to the claim occurred while he was incarcerated at
14   High Desert State Prison (HDSP). (ECF No. 12 at 1.) Plaintiff has identified the following
15   defendants: (1) F. Rodriguez, HDSP floor officer; (2) G. Wick, HDSP floor officer; (3) J.
16   Hutchison, HDSP property and floor officer; and (4) E. Ruiz, HDSP floor officer. (Id. at 2.)
17                Plaintiff alleges that he is mandated by his religious faith to only consume meat that is
18   Halal. (Id. at 5.) He has been approved for religious meat alternative meals since 2016. (Id. at
19   8.) Defendants Rodriguez, Ruiz, Wick, and Hutchison are responsible for ensuring inmates are
20   given appropriate meals. (Id. at 5.) From May 28, 2019 through June 24, 2019 defendants
21   refused to serve plaintiff his approved religious meals. The same defendants also denied plaintiff
22   religious meals from September 11, 2019 to October 24, 2019. (Id. at 6.) Plaintiff indicates that
23   during those times, he had to eat food that failed to comply with his religious beliefs.
24                Plaintiff repeatedly informed defendants that non-Halal meals violated his beliefs, but
25   they ignored him. He further alleges defendants never called the religious meal coordinator or
26   review prison computer records to verify that plaintiff had an approved religious diet. (Id.)
27   ////
28   ////
                                                             3
        Case 2:20-cv-02556-DB Document 14 Filed 08/17/21 Page 4 of 9


 1      III.      Does Plaintiff State a § 1983 Claim?
 2                A. First Amendment
 3             Plaintiff alleges that defendants’ failure to provide him with his approved religious meals
 4   violated his right to free exercise of religion under the First Amendment. (ECF No. 12 at 9.)
 5             “The right to exercise religion practices and beliefs does not terminate at the prison door,”
 6   McElyea v. Babbitt, 833 F.2d 196, 197 (9th Cir. 1987) (per curiam) (citing O’Lone v. Shabazz,
 7   482 U.S. 342 (1987); Bell v. Wolfish, 441 U.S. 520, 545 (1979), “but a prisoner’s right to free
 8   exercise of religion ‘is necessarily limited by the fact of incarceration.’” Jones v. Williams, 791
 9   F.3d 1023, 1032 (9th Cir. 2015) (quoting Ward v. Walsh, 1 F.3d 873, 876 (9th Cir. 1993).
10             To state a cognizable Free Exercise claim, an inmate must state facts showing that prison
11   officials substantially burdened the practice of the prisoner’s religion without any justification
12   reasonably related to legitimate penological interests. See O’Lone v. Estate of Shabazz, 482 U.S.
13   342, 348-50 (1987) (applying the test set forth in Turner v. Safley, 482 U.S. 78 (1987); Jones v.
14   Williams, 791 F.3d 1023, 11031-33 (9th Cir. 2015); Shakur v. Schriro, 514 F.3d at 884-88. A
15   substantial burden is one which has a tendency to coerce individuals into acting contrary to their
16   religious beliefs or exert substantial pressure on an adherent to mod ify his behavior and to violate
17   his beliefs. Jones, 791 F.3d at 1031.
18             Prison inmates “have the right to be provided with food sufficient to sustain them in good
19   health that satisfies the dietary laws of their religion.” McElyea, 833 F.2d at 198 (citing Kahane v.
20   Carlson, 527 F.2d 492, 495 (2d Cir. 1975); cf. 28 C.F.R. §§ 547.20(d); 548.23(a) (federal inmates
21   to be provided with food consistent with religious dietary requirements to extent security and
22   budgetary considerations permit). However, de minimis burdens on the free exercise of religion
23   are not actionable. See e.g., Rapier v. Harris, 172 F.3d 999, 1006 n.4 (7th Cir. 1999).
24             Plaintiff has alleged he was denied Halal meals from May 28, 2019 through June 24, 2019
25   and from September 11, 2019 to October 24, 2019. He has further stated that he informed
26   defendants that he was approved for religious meals and they failed to ensure that he received the
27   correct meals. Accordingly, the court finds such allegations sufficient to state a potentially
28   cognizable First Amendment claim against defendants Rodriguez, Ruiz, Wick, and Hutchison.
                                                   4
        Case 2:20-cv-02556-DB Document 14 Filed 08/17/21 Page 5 of 9


 1              B. Eighth Amendment
 2          Plaintiff alleges defendants’ actions in denying him Halal meals violated his Eighth
 3   Amendment rights. (ECF No. 1 at 3.) Plaintiff alleges defendants’ failure to provide him with
 4   religious meals violated his right to be provided with “food sufficient to sustain him in good
 5   health.” (ECF No. 12 at 9.) He further states this deprivation amounts to cruel and unusual
 6   punishment in violation of the Eighth Amendment.
 7          The Eighth Amendment prohibits the infliction of “cruel and unusual punishments.” U.S.
 8   Const. amend. VIII. The unnecessary and wanton infliction of pain constitutes cruel and unusual
 9   punishment prohibited by the Eighth Amendment. Whitley v. Albers, 475 U.S. 312, 319 (1986);
10   Ingraham v. Wright, 430 U.S. 651, 670 (1977); Estelle v. Gamble, 429 U.S. 97, 105-06 (1976).
11   Neither accident nor negligence constitutes cruel and unusual punishment, as “[i]t is obduracy
12   and wantonness, not inadvertence or error in good faith, that characterize the conduct prohibited
13   by the Cruel and Unusual Punishments Clause.” Whitley, 475 U.S. at 319.
14          Prison officials have a duty to ensure prisoners are provided adequate shelter, food,
15   clothing, sanitation, medical care, and personal safety. Johnson v. Lewis, 217 F.3d 726, 731 (9th
16   Cir. 2000) (quotation marks and citation omitted). To plead an Eighth Amendment claim,
17   prisoners must allege facts sufficient to plausibly show that officials acted with deliberate
18   indifference to a substantial risk of harm to their health or safety. Farmer v. Brennan, 511 U.S.
19   825, 847 (1994). Additionally, for an inmate’s complaints about his diet to rise to the level of a
20   constitutional deprivation, he must show the food he received was not adequate to maintain his
21   health, e.g., by alleging facts indicating he lost weight or incurred health problems. See Foster v.
22   Runnels, 554 F.3d 807, 813 n.2 (9th Cir. 2009); LeMaire v. Maass, 12 F.3d 1444, 1456 (9th Cir.
23   1993); Stewart v. Block, 938 F. Supp. 582, 588 (C.D. Cal. 1996). In addition, the inmate must
24   show that the responsible prison officials had a “sufficiently culpable state of mind,” and were
25   deliberately indifferent to the inmate’s health and safety. Farmer, 511 U.S. at 834.
26          Plaintiff concludes that he did not receive enough food to sustain him in good health.
27   (ECF No. 12 at 9.) However, he has not supported this allegation with facts showing he lost
28   weight or had health issues. Rather, plaintiff stated that he had to eat non-Halal meals. (Id. at 6.)
                                                        5
         Case 2:20-cv-02556-DB Document 14 Filed 08/17/21 Page 6 of 9


 1   Accordingly, the court finds that the complaint does not state a potentially cognizable Eighth
 2   Amendment claim.
 3       IV.      Amending the Complaint
 4             As set forth above, the complaint states a potentially cognizable First Amendment claim.
 5   However, the complaint fails to state a cognizable Eighth Amendment claim. Accordingly,
 6   plaintiff will be given the option to proceed with the complaint as screened or to file an amended
 7   complaint.
 8             Plaintiff is advised that in an amended complaint he must clearly identify each defendant
 9   and the action that defendant took that violated his constitutional rights. The court is not required
10   to review exhibits to determine what plaintiff’s charging allegations are as to each named
11   defendant. The charging allegations must be set forth in the amended complaint, so defendants
12   have fair notice of the claims plaintiff is presenting. That said, plaintiff need not provide every
13   detailed fact in support of his claims. Rather, plaintiff should provide a short, plain statement of
14   each claim. See Fed. R. Civ. P. 8(a).
15             Any amended complaint must show the federal court has jurisdiction, the action is brought
16   in the right place, and plaintiff is entitled to relief if plaintiff’s allegations are true. It must
17   contain a request for particular relief. Plaintiff must identify as a defendant only persons who
18   personally participated in a substantial way in depriving plaintiff of a federal constitutional right.
19   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation
20   of a constitutional right if he does an act, participates in another’s act or omits to perform an act
21   he is legally required to do that causes the alleged deprivation).
22             In an amended complaint, the allegations must be set forth in numbered paragraphs. Fed.
23   R. Civ. P. 10(b). Plaintiff may join multiple claims if they are all against a single defendant. Fed.
24   R. Civ. P. 18(a). If plaintiff has more than one claim based upon separate transactions or
25   occurrences, the claims must be set forth in separate paragraphs. Fed. R. Civ. P. 10(b).
26             The federal rules contemplate brevity. See Galbraith v. County of Santa Clara, 307 F.3d
27   1119, 1125 (9th Cir. 2002) (noting that “nearly all of the circuits have now disapproved any
28   heightened pleading standard in cases other than those governed by Rule 9(b)”); Fed. R. Civ. P.
                                                       6
            Case 2:20-cv-02556-DB Document 14 Filed 08/17/21 Page 7 of 9


 1   84; cf. Rule 9(b) (setting forth rare exceptions to simplified pleading). Plaintiff’s claims must be
 2   set forth in short and plain terms, simply, concisely and directly. See Swierkiewicz v. Sorema
 3   N.A., 534 U.S. 506, 514 (2002) (“Rule 8(a) is the starting point of a simplified pleading system,
 4   which was adopted to focus litigation on the merits of a claim.”); Fed. R. Civ. P. 8.
 5            An amended complaint must be complete in itself without reference to any prior pleading.
 6   E.D. Cal. R. 220. Once plaintiff files an amended complaint, all prior pleadings are superseded.
 7   Any amended complaint should contain all of the allegations related to his claim in this action. If
 8   plaintiff wishes to pursue his claims against the defendant, they must be set forth in the amended
 9   complaint.
10            By signing an amended complaint, plaintiff certifies he has made reasonable inquiry and
11   has evidentiary support for his allegations, and for violation of this rule the court may impose
12   sanctions sufficient to deter repetition by plaintiff or others. Fed. R. Civ. P. 11.
13                                             CONCLUSION
14            Accordingly, IT IS HEREBY ORDERED that:
15            1. Plaintiff has stated a potentially cognizable First Amendment claim against defendants
16                Rodriguez, Ruiz, Wick, and Hutchison. The complaint does not contain any
17                additional claims.
18            2. Plaintiff has the option to proceed immediately on his Eighth Amendment claim as set
19                forth in Section III above, or to amend the complaint.
20            3. Within twenty (20) days of service of this order, plaintiff shall complete and return the
21                attached form notifying the court whether he wants to proceed on the screened
22                complaint or whether he wants to file a second amended complaint.
23   ////
24   ////
25   ////
26   ////
27   ////
28   ////
                                                         7
          Case 2:20-cv-02556-DB Document 14 Filed 08/17/21 Page 8 of 9


 1             4. Failure to comply with this order will result in a recommendation that this action be
 2                  dismissed.
 3   Dated: August 16, 2021
 4

 5

 6

 7

 8

 9

10

11

12
     DB:12
13   DB/DB Prisoner Inbox/Civil.Rights/S/brow2556.scrn

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         8
        Case 2:20-cv-02556-DB Document 14 Filed 08/17/21 Page 9 of 9


 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
     MARK ANTHONY BROWN,                            No. 2:20-cv-2556 DB P
10
                      Plaintiff,
11
             v.                                     PLAINTIFF’S NOTICE ON HOW TO
12                                                  PROCEED
     F. RODRIGUEZ, et al.,
13
                      Defendants.
14

15   Check one:
16

17   _____        Plaintiff wants to proceed immediately on his First Amendment claim against
18                defendants Rodriguez, Ruiz, Wick, and Hutchison. Plaintiff understands that by
19                going forward without amending the complaint he is voluntarily dismissing all
20                other claims and defendants.
21

22   _____        Plaintiff wants to amend the complaint.
23

24   DATED:_______________________
25
                                                        Mark Anthony Brown
26                                                      Plaintiff pro se
27

28
                                                    9
